Citation Nr: 0331525	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  97-13 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether reduction of the evaluation for a right knee 
impairment from 30 to 20 percent from June 1, 1998 was 
proper.

2.  Whether the severance of service connection for an 
impulse control disorder secondary to a right knee impairment 
was proper.

3.  Entitlement to a separate evaluation for an impulse 
control disorder secondary to a right knee impairment.

4.  Entitlement to an increased rating for a right knee 
impairment, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for lumbar 
paravertebral myositis, currently evaluated as 10 percent 
disabling.

7.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for discogenic disease.

8.  Whether a January 1994 notice of disagreement with a 
November 1993 rating decision was sufficient to initiate 
appeals of the denials in that rating decision of service 
connection for discogenic disease and an increased rating of 
a right knee condition and of the ratings assigned in that 
rating decision for a left knee condition (currently, left 
knee arthritis) and lumbar paravertebral fibroymyositis 
(currently, lumbar paravertebral myositis) in conjunction 
with grants of service connection therefor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) at San Juan, the 
Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  In an April 1979 rating decision, service connection was 
granted for a right knee impairment, post operative, and a 30 
percent rating assigned, from October 14, 1978.  In an April 
1980 rating decision, the rating of the right knee impairment 
was reduced to 10 percent from July 1, 1980.  In a March 1981 
rating decision, the rating of the right knee impairment was 
increased to 30 percent from August 23, 1980, a 100 percent 
temporary total rating under 38 C.F.R. § 4.30 assigned from 
September 8, 1980, and the 30 percent rating continued from 
December 1, 1980.

2.  In a November 1997 rating decision, the RO proposed to 
reduce the evaluation of the right knee impairment from 30 to 
20 percent.  In a February 1998 rating decision, the rating 
of the right knee impairment was reduced to 20 percent from 
June 1, 1998.

3.  The provisions of 38 C.F.R. § 3.344(a) were not fully 
considered and applied in the February 1998 rating decision.

4.  In a November 1993 rating decision, service connection 
was established for an impulse control disorder secondary to 
a right knee impairment.

5.  In a July 1995 rating decision, the RO, on the basis of 
the report of an August 1993 VA psychiatric examination, 
proposed to sever service connection for the impulse control 
disorder.  In an October 1995 rating decision, service 
connection for the impulse control disorder was severed.

6.  The relevant evidence does not indicate that the November 
1993 award of service connection for an impulse control 
disorder secondary to a right knee impairment was clearly and 
unmistakably erroneous.

7.  An impulse control disorder is not a ratable feature of 
any other disease or disability for which service connection 
is currently in effect.


CONCLUSIONS OF LAW

1.  The reduction of the rating of the right knee 30 to 20 
percent from June 1, 1998 was improper.  38 C.F.R. 
§§ 3.105(e), (i), 3.344(a), (c) (2003).

2.  The severance of service connection for an impulse 
control disorder secondary to a right knee impairment was 
improper.  38 C.F.R. § 3.105(d) (2003).

3.  A separate evaluation is warranted for an impulse control 
disorder.  38 C.F.R. § 4.14 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (the VCAA), 
enacted on November 9, 2000 established for claimants 
enhanced rights to receive certain assistance and notice from 
VA during the prosecution of their claims.  See 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  New 
regulations have been promulgated implementing the statute.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  As 
the claims decided below were pending before VA at the time 
that the VCAA was enacted, they must be developed and 
adjudicated within the framework established by the statute 
and implementing regulations.  Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991); cf. Kuzma v. Principi, No. 03-7032, 
2003 U.S. App. LEXIS 17678 (Fed. Cir. Aug. 25, 2003) (VCAA 
did not apply to a claim that was the subject of a Board 
decision entered before the enactment of the VCAA).

The VCAA requires VA to assist claimants with any evidence 
development that is needed in order to resolve the claim and 
to provide claimants with certain notice concerning the 
status of their claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7010 (Fed. Cir. Sept. 22, 2003).  Recent 
judicial decisions have mandated that VA comply strictly with 
the requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7010 (Fed. Cir. Sept. 22, 
2003).  The Board, when a claim is before it on appeal, 
considers whether any action is required under the VCAA and 
may remand the claim for completion of such action.  

The claims decided below have been granted in full, however.  
Therefore, it has not been necessary for the Board to 
determine whether they have been developed and adjudicated 
within the due process framework established by the VCAA.

ii.  Propriety of reduction of rating of right knee 
impairment

Background

In an April 1979 rating decision, service connection was 
granted for a right knee impairment, post operative, and a 30 
percent rating assigned, from October 14, 1978.  In an April 
1980 rating decision, the rating of the right knee impairment 
was reduced to 10 percent from July 1, 1980.  In a March 1881 
rating decision, the rating of the right knee impairment was 
increased to 30 percent from August 23, 1980, a 100 percent 
temporary total rating under 38 C.F.R. § 4.30 was assigned 
from September 2, 1980, and the 30 percent rating was 
continued from December 1, 1980.

In February 1996, the veteran applied for an increased rating 
of his right knee disability.

In a November 1997 rating decision, the RO proposed to reduce 
the evaluation of the right knee impairment from 30 to 20 
percent.  The rating decision and notice thereof were sent to 
the veteran at his latest address of record, and to his 
representative, in December 1997.  The notice stated that the 
reduction was proposed because the RO "[had] reviewed 
medical records concerning the service-connected condition(s) 
and noted some improvement in [the] [r]ight knee."  The 
rating decision stated as the reasons for the proposed 
reduction:

Joints Examination of [October 1997] 
shows marked improvement of the right 
knee condition.  Objective and subjective 
findings do not warrant the current 30 
percent evaluation under code 5257, nor 
that for a 20 percent evaluation, which 
requires evidence of recurrent 
subluxation or lateral instability of the 
knee which is moderate.  A 30 percent 
evaluation is assigned where there is 
severe subluxation or lateral instability 
of the knee.

The examination refers to complaints of 
pain, fatigability, weakness and lack of 
endurance, as well as swelling.  Range of 
motion at flexion is 140 degrees; flexion 
[sic], 0 degrees.  There is no painful 
motion, no edema, no effusion, no 
instability, no weakness, no tenderness, 
no redness, no abnormal movement or 
guarding of movement.  He has severe 
crepitation.  Veteran is in no need to 
use crutches, brace, cane, or corrective 
shoes to walk.

The notice of the proposed rating reduction informed the 
veteran that he had 60 days in which to submit evidence 
showing that the rating should not be reduced and stated that 
if he requested a hearing on the matter within 30 days, his 
benefits would be continued at their current level until the 
hearing was held and the testimony reviewed.

In February 1998, within 60 days of the date of the notice of 
the proposed rating reduction, the veteran submitted 
additional evidence and a request for a hearing before a 
hearing office of the RO.  The additional evidence submitted 
that concerned the right knee disability was a VA x-ray 
report dated in October 1992.  

The veteran was not given a hearing at the RO.

In a February 1998 rating decision sent to the veteran and 
his representative in March 1998, the rating of the right 
knee impairment was reduced to 20 percent from June 1, 1998.  
The rating decision did not cite or discuss evidence other 
than the report of the October 1997 VA joints examination.

The veteran's combined disability evaluation was decreased as 
a result of this rating reduction.

Analysis

Title 38, Code of Federal Regulations, Section 3.105 provides 
that certain procedures must be followed before a disability 
rating may be reduced.  

Where action by the rating agency would result in the 
reduction or discontinuance of compensation payments, section 
3.105(e) requires that a rating initially proposing the 
reduction or discontinuance be prepared setting out all 
material facts and reasons for the proposed action.  The 
regulation requires that the beneficiary of the compensation 
payments be notified at his or her latest address of record 
of the contemplated action, furnished detailed reasons 
therefor, and be given 60 days from the date of the notice 
for the presentation of additional evidence to show that the 
compensation payments should be continued at their present 
level.  38 C.F.R. § 3.105(e) (2003); see 38 C.F.R. § 3.105(e) 
(1997).

Furthermore, section 3.105 requires that the veteran be 
informed that he or she may request a predetermination 
hearing provided that the request is received by VA within 30 
days from the date of the notice of the proposed rating 
reduction.  The regulation provides that if a timely request 
for a predetermination hearing is received, VA will notify 
the beneficiary in writing of the time and place of the 
hearing at least 10 days in advance of the scheduled hearing 
date; that the hearing will be conducted by VA personnel who 
did not participate in the proposed adverse action and who 
will bear the decision-making responsibility; and that if a 
predetermination hearing is timely requested, benefit 
payments shall be continued at the previously established 
level pending a final determination concerning the proposed 
action.  38 C.F.R. § 3.105(i) (2003); see 38 C.F.R. § 
3.105(h) (1997).

Section 3.105 directs that unless otherwise provided by the 
subsection 3.105(i) [3.105(h) in the 1997 version], final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e) 
(2003); see 38 C.F.R. § 3.105(e) (1997) (referring to the 
subsection, 3.103(h), corresponding to subsection 3.103(i) in 
the current version of 38 C.F.R. § 3.105(e)).

The Board finds that the RO complied with the procedural 
requirements of section 3.105 applicable to reduction of the 
rating in concern.  The veteran was given the required notice 
of the proposed reduction, and the notice was sent to his 
last current address of record.  The veteran was given the 
required notice of his right to a predetermination hearing.  
The RO did not err in not granting him a predetermination 
hearing, because he requested that hearing more than 30 days 
after the date of the notice.  The rating reduction was not 
made effective before the last day of the month in which a 
60-day period from the date of notice to him of the final 
rating decision reducing his rating expired.

However, when, as here, a certain disability rating has been 
in effect for five years or more, additional requirements 
must be met before that rating may be reduced.  Those are the 
requirements set forth in Title 38, Code of Federal 
Regulations, Section 3.344.

It is provided in 38 C.F.R. § 3.344(c) that if an evaluation 
has been in effect for five years or more, the requirements 
of 38 C.F.R. § 3.344(a) must be met.  38 C.F.R. § 3.344(c).  
Subpart (a) requires that before a rating reduction or 
discontinuance may take place, there must be a finding that 
material improvement in the disability has taken place.  
38 C.F.R. § 3.344(a).  The regulation provides that although 
material improvement may be reflected clearly in the 
evidence, the rating agency also must find that it appears 
from the evidence reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
Id.

The Board finds that although the RO complied with the 
applicable procedural requirements of 38 C.F.R. § 3.105, it 
did not comply with the requirements of 
38 C.F.R. § 3.344(a).  The February 1998 rating decision did 
not consider whether it was reasonably certain that any 
improvement would continue in any meaningful way.  Not only 
did the RO fail to make such a finding, it also did not 
review the evidence in such a manner as might support such a 
finding.  The RO did not compare the evidence on which it 
relied - - the report of the October 1997 joints examination 
performed in conjunction with the claim for an increased 
rating of the right knee disability - - with the evidence of 
record concerning the history of the right knee disability.  
The report of the October 1997 VA joints examination did not 
contain any finding by the examiner that the right knee 
disability had improved in a way that was likely to persist 
under the ordinary conditions of life.  Rather, the 
examination report addressed only the current state of the 
right knee disability.  Indeed, it was revealed in the 
examination report that the claims folder, including the 
veteran's service medical records, documenting the history of 
the right knee disability had not been available to the 
examiner.

Thus, the February 1998 rating decision did not observe the 
applicable requirements of 38 C.F.R. § 3.344.  Failure, as 
here, to fully and completely apply the provisions of 38 
C.F.R. § 3.344 when a rating has been in effect at least five 
years renders the rating action invalid because it is void ab 
initio.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 
(1992).

Accordingly, the Board finds that the February 1998 rating 
action reducing the rating of the veteran's right knee 
impairment from 30 to 20 percent from June 1, 1998 was void 
ab initio.  Therefore, the 30 percent evaluation for a right 
knee impairment is restored effective June 1, 1998.

iii.  Propriety of severance of service connection
for an impulse control disorder secondary to a right knee 
impairment

Background

In February 1993, the veteran submitted a claim of 
entitlement to service connection for a nervous condition as 
secondary to a right knee impairment.

In a November 1993 rating decision, service connection was 
established for a nervous condition as secondary to a right 
knee impairment.  The grant was based on the report of an 
August 1993 VA mental disorders examination.  The RO reasoned 
that this evidence justified resolving reasonable doubt about 
the merits of the claim in favor of the veteran, in 
accordance with VA law.  See 38 U.S.C.A. § 5107(b) (West 
1991) (current version at 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (1993) (current version at 38 C.F.R. 
§ 3.102 (2002)).  The rating decision stated:

A reasonable doubt has arisen as the 
veteran shows symptoms that apparently 
tend to affect the improvement of the 
condition of his knee, besides whatever 
physical deterioration he may have, the 
other manifestations of his 
neuropsychiatric symptomatology are 
basically secondary to the unresolved 
grief regarding his father's death and to 
the evident personality features that he 
has.  VA [p]sychiatric examination shows 
in Axis I his main diagnosis as impulse 
control disorder, the second as substance 
abuse disorder in apparent remission and 
as third his psychological factor 
affecting a physical condition.

The grant was effected by incorporating into the description 
of the service-connected right knee disability a reference to 
the nervous condition, described as an "impulse control 
disorder."  The evaluation of the right knee disability was 
not increased with the grant of service connection for an 
impulse control disorder, remaining at 30 percent disabling.

In addition to findings summarized in the November 1993 
rating decision, the report of the August 1993 VA mental 
disorders examination also contained this comment by the 
examiner:

Even though this veteran shows symptoms 
that apparently tend to affect the 
improvement of the condition of his knee, 
besides whatever physical deterioration 
he might have, the other manifestations 
of his neuropsychiatric symptomatology or 
behavior are basically secondary to the 
unresolved grief regarding his father's 
death and to the evident personality 
features that he has.  So, in summary[,] 
we [sic] cannot certify that this 
veteran's neuropsychiatric condition is 
directly secondary to his service[-
]connected knee condition.

In a July 1995 rating decision, the RO proposed to sever 
service connection for the impulse control disorder.  Notice 
of the rating decision was mailed to the veteran at his last 
current address of record, and to his representative, in 
August 1995.  The notice informed the veteran of his right to 
submit additional evidence within 60 days of the date 
thereof.  

The August 1995 notice and July 1995 rating decision stated 
reasons for the proposed severance, which were summarized in 
the rating decision as follows:

Service medical records are negative as 
to any chronic neuropsychiatric disorder 
while in military service. . . . 
[S]ervice connection for a nervous 
disorder diagnosed as [i]mpulse control 
was granted . . . based on reasonable 
doubt policy as part of his service 
connected right knee disability, contrary 
to the VA psychiatric examination and 
opinion of [August 1993] that shows 
history of drug and alcohol abuse after 
the unexpected death of his father in 
1984. . . . Also the file review shows 
that the examiner indicated that even 
though this veteran[']s symptoms that 
apparently tend[ ] to affect the 
improvement of the condition of his knee, 
besides whatever physical deterioration 
he may have, the other manifestations of 
his neuropsychiatric symptomatology or 
behavior are basically secondary to the 
unresolved grief regarding his father's 
dea[th] and to the evident personality 
features that he has.  In summary, the 
examiner indicated that she cannot 
certify that the veteran's 
neuropsychiatric condition is directly 
secondary to his service connected knee 
condition.

In an October 1995 rating decision, service connection for an 
impulse control disorder was severed.  The rating decision, 
although noting that the November 1993 rating decision was 
revised, did not assign an effective date for the severance.  
The severance did not affect the amount of the veteran's 
disability compensation.

The October 1995 rating decision summarized testimony given 
by the veteran at a November 1994 hearing that he had not 
complained of, or been treated for, an emotional disorder 
during service; that he was treated at the mental hygiene 
clinic of a VA medical facility in 1979 or 1980 after his 
second surgery on his right knee; that he had no other 
psychiatric problems until 1984, when his father died and be 
began using drugs and alcohol; and that he began receiving 
psychiatric treatment from VA in 1993.  The October 1995 
rating decision noted that VA outpatient treatment records 
dated in 1979 and 1980 failed to document treatment for any 
emotional problems.

Cited but not discussed in the October 1995 rating decision 
was the report of a VA mental disorders examination performed 
by a board of examiners in June 1995.  The examination report 
stated diagnoses, on the scale of multiaxial assessment, that 
included impulse control disorder and substance abuse 
disorder on Axis I and borderline personality disorder on 
Axis II.  The board of examiners commented in the report:  

We unanimously agree with the exam 
performed by one of the members of the 
Board on August 17, 1993 . . . and we 
cannot certify that the veteran's NP 
[neuropsychiatric] condition has been 
caused by his service connected physical 
condition.  On the other hand, his 
personality structure and characteristics 
are considered to be the most disabling 
factors in the veteran's perception of 
alleged claim for total disability.

Other medical evidence particularly relevant to the question 
in concern but not discussed by the RO either in granting of 
service connection for an impulse control or in severing 
service connection consisted of certain VA outpatient 
treatment records dealing with both the right knee impairment 
and the emotional condition of the veteran.  These treatment 
records support the proposition that the veteran was having 
emotional problems on account of right knee pain.  For 
example, a physical medicine and rehabilitation record dated 
in March 1993 indicated that the veteran was having therapy 
to decrease his pain in his right knee and spine, and to 
restore their functioning, was experiencing frustration, and 
should have a psychology consultation; an orthopedic note 
prepared in May 1993 indicated that he was developing new 
problems with his right knee and having pain in his left 
because of guarding with his right; and a neuropsychology 
note prepared in June 1993 expressed the conclusion of the 
psychologist who saw him that it was "clear that the 
[veteran] [was] emotionally disturbed and that disturbance is 
related to the pain experienced and its psychosocial 
consequences."  

As well, his service medical records, while, as the RO noted 
in severing service connection for the emotional condition, 
not noting that the veteran received medical attention for 
any emotional problems, did indicate that he experienced 
emotional problems during extensive medical treatment in 1978 
for a right knee impairment secondary to injury sustained in 
October 1977, including surgery in September 1978 to remove 
torn cartilage from the knee.  The 1978 treatment records 
show that he was seen regularly for right knee pain and 
functional impairment.  A May 1978 orthopedic note reflects 
that when waiting to be seen for right knee edema, he was 
"crying."  The report of a medical history that he gave in 
conjunction with his July 1978 separation examination shows 
that he noted depression or excessive worry as one of his 
problems.  Review of examination reports dated before 1978 
shows that this was the first time that the veteran cited 
emotional problems as part of his medical history.

Analysis

The Board notes as a preliminary matter that the veteran 
first filed a notice of disagreement in this matter in 
October 1995 after the date of mailing to him of the July 
1995 rating decision proposing the severance of service 
connection for an impulse control disorder but before the 
date of mailing to him of the October 1995 rating decision 
effecting the severance, later withdrew it, and then re-
submitted it in November 1995, thus accomplishing a proper 
and timely filing of his challenge to the October 1995 rating 
decision.  See 38 C.F.R. §§ 20.204, 20.302 (2003).  

Title 38, Code of Federal Regulations, Section 3.105 provides 
that certain procedures must be followed, and a particular 
substantive standard met, before service connection that was 
granted for a disability may be severed.  It is stated in 
38 C.F.R. § 3.105(d) that subject to the limitations 
contained in 38 C.F.R. § 3.114 (pertaining to a change in the 
authorizing statute or interpretation of a law or a VA 
regulation) and 38 C.F.R. § 3.957 (pertaining to a grant of 
service connection which has remained in effect for more than 
ten years), service connection will be severed only where 
evidence establishes that it is clearly and unmistakably 
erroneous.  C.F.R. § 3.105(d).  The regulation places the 
burden of proof in a case of severance upon the Government.  
Id.  The regulation requires that when severance of service 
connection is considered warranted, a rating proposing 
severance be prepared setting forth all the material facts 
and reasons; and that the beneficiary be notified at his or 
her latest address of record of the contemplated action, 
furnished detailed reasons therefor, and given 60 days in 
which to present additional evidence to show that service 
connection should be maintained.  Id.  The regulation directs 
that if additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued, if in order, effective the last 
day of the month in which a 60-day period from the date of 
notice to the beneficiary of the final rating action expires.  
Id.

The Board finds that the RO complied with the procedural 
requirements of section 3.105 concerning the notice to be 
given prior to severance of service connection.  The veteran 
was given the required notice, and the notice was sent to his 
last current address of record.  The RO did not explicitly 
state in the October 1995 rating decision that the severance 
would not be effective until a date representing the last day 
of the month in which a 60-day period from the date of notice 
of the rating decision expired.  However, the severance of 
service connection for an impulse control disorder did not 
reduce the veteran's compensation. 

Although the RO complied with the procedural requirements for 
severing service connection set forth in 38 C.F.R. § 3.105(d) 
that affected the veteran's substantive rights, the Board 
finds herein that it did not in its October 1995 rating 
decision properly apply the substantive standard for such an 
action: that the grant of service connection was clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(d); see also 
Daniels v. Gober, 10 Vet. App. 474, 478-79 (1997).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has held that the Secretary's burden in severing 
service connection is the same as the burden on a claimant 
who attempts to overturn a prior decision on the basis of 
clear and unmistakable error under 38 C.F.R. § 3.105(a); 
Daniels, 10 Vet. App. at 478; see also Baugham v. Derwinski, 
1 Vet. App. 563, 566 (1991).  The Court has held that clear 
and unmistakable error under 38 C.F.R. § 3.105(d) has the 
same definition as clear and unmistakable error under 
38 C.F.R. § 3.105(a).  See Graves v. Brown, 6 Vet. App. 166, 
170 (1994).  The Court has held that the government commits 
error as a matter of law when it fails to demonstrate that 
the grant of service connection for the disability in concern 
represented clear and unmistakable error.  Id.

Clear and unmistakable error for purposes of 38 C.F.R. 
§ 3.105 has been defined by judicial precedent.  A 
determination that CUE exists in a prior decision means that 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," and (2) the error is 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  See Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc); see also Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994).  

In considering whether a grant of service connection 
represented clear and unmistakable error, VA adjudicators are 
not limited to the evidence that was of record at the time of 
the grant of service connection.  Daniels, 10 Vet. App. at 
480.

The Board finds that the November 1993 grant of service 
connection for an impulse control disorder as secondary to a 
right knee impairment did not represent clear and 
unmistakable error.  The record contains medical evidence 
that tends to support the claim as well as medical evidence 
that tends to counter the claim.  The evidence does not 
establish as an "undebatable" factual proposition that the 
veteran's impulse control disorder was not related to the 
right knee injury incurred during service.  Rather, the 
evidence together creates a reasonable doubt about whether 
service connection for an impulse control disorder was 
warranted or not.  The November 1993 grant of service 
connection was founded on reasonable doubt, which the law in 
effect both then and now requires be resolved in favor of the 
claim.  See 38 U.S.C.A. § 5107(b) (West 1991) (current 
version at 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (1993) (current version at 38 C.F.R. § 3.102 (2002)).  
Therefore, the standard for severing service connection has 
not been met in this case.

Accordingly, service connection for an impulse control 
disorder will be restored.

iv.  Separate evaluation for impulse control disorder
secondary to a right knee impairment

The November 1993 rating decision established service 
connection for an impulse control disorder secondary to a 
right knee impairment and recharacterized the right knee 
disability to include the impulse control disorder.  Although 
the amended disability was listed under dual diagnostic codes 
referring to its physical and psychiatric components, 
respectively, the rating of the right knee impairment did not 
address what evaluation was warranted for symptoms of a 
mental disorder.  In this decision, the Board has restored 
the grant of service connection for an impulse control 
disorder that was severed by the RO in an October 1995 rating 
decision.  The issue now before the Board is whether the 
impulse control disorder should be evaluated separately from 
the right knee disability.

Under 38 C.F.R. § 4.14 (2003), the evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  The Court has held, however, 
that when a veteran has separate and distinct disability 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993). 

The veteran has been granted service connected for multiple 
disabilities, but the rating schedule does not provide for 
the evaluation of any of these disabilities on the basis of 
symptoms of a mental disorder. On the other hand, the rating 
schedule does contain specific provisions for the evaluation 
of a mental disorder.  See 38 C.F.R. § 4.130, Diagnostic 
Codes 9201-9440 (2003) (mental disorders other than eating 
disorders); see 38 C.F.R. § 4.132, Diagnostic Codes 9201-9511 
(as in effect prior to November 7, 1996).

Since none of the veteran's other service-connected 
disabilities are rated on the basis of a mental disorder, a 
separate evaluation for an impulse control disorder secondary 
to a right knee impairment is warranted.  38 C.F.R. § 4.14.


ORDER

A 30 percent evaluation for a right knee impairment is 
restored effective June 1, 1998.

Service connection for an impulse control disorder is 
restored.

A separate evaluation for an impulse control disorder 
secondary to a right knee impairment is granted.


REMAND

The remaining claims must be remanded for reasons of due 
process or to accomplish additional development.

Statement of the case following notice of disagreement

In February 1993, the veteran submitted claims of entitlement 
to an increased rating of a right knee condition and for 
service connection for a discogenic disease, a left knee 
condition, and lumbar paravertebral fibroymyositis, 
respectively.  In a November 1993 rating decision, the RO 
granted service connection for arthritis of the left knee and 
lumbar paravertebral fibromyositis, on the ground that the 
disabilities in concern were secondary to the right knee 
condition and with the grants of service connection, 
established ratings for each of the three disabilities.  
Service connection for discogenic disease, L3, L4, and L5, 
was denied.  In the November 1993 rating decision, the RO 
denied the claim for an increased rating of the right knee 
condition.

In February 1996, the veteran submitted a claim document 
requesting increased ratings of his service-connected 
disabilities and service connection for a discogenic disease.  
In a February 1998 rating decision, notice of which was given 
to the veteran and his representative in March 1998, these 
claims were denied.  

In June 1998, the veteran submitted a statement taking issue 
with the February 1998 rating decision.  At what appears to 
be the same time, the veteran's representative submitted a 
statement supporting the veteran's objections.  The position 
of the veteran and his representative in these documents was 
that a timely and adequate notice of disagreement had been 
filed in response to the November 1993 rating decision in 
January 1994 and that this notice of disagreement covered 
each of the issues decided there adversely to the veteran.  
In its statement, the veteran's representative requested the 
RO to provide a statement of the case addressing those 
issues.

The RO responded in July 1998 with a letter determination 
that the veteran had not filed a valid notice of disagreement 
to the November 1993 rating decision concerning the denial of 
service connection for a discogenic disease, the evaluations 
assigned with the grants of service connection for a left 
knee condition and lumbar paravertebral fibroymyositis, and 
an increased rating of the right knee condition.  With the 
July 1998 letter, the RO provided the veteran with notice of 
his appellate rights.  In September 1998, the veteran 
submitted a statement in which he expressed dissatisfaction 
with the determination reached by the RO in its July 1998 
letter.  

The RO did not furnish the veteran with a statement of the 
case after receiving his statement of September 1998.

It appears to the Board, however, that the September 1998 
statement was a valid notice of disagreement.  A notice of 
disagreement, as defined by the applicable VA regulation, is 
"a written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result ...."  38 
C.F.R. § 20.201 (2003).  The regulation notes that "[w]hile 
special wording is not required, the Notice of Disagreement 
must be in terms which can be reasonably construed as 
disagreement with the determination and a desire for 
appellate review."  Id.  

The September 1998 statement expressed the veteran's 
dissatisfaction with the RO's determination of July 1998 
concerning the scope of the January 1994 notice of 
disagreement.  The veteran did not state explicitly in the 
September 1998 statement that he wished to appeal the 
determination.  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that a document that did 
not explicitly state a desire for appellate review of the 
rating decision in concern was nevertheless a valid notice of 
disagreement when it satisfied other applicable legal 
requirements.  See Gallegos v. Gober, 14 Vet. App. at 53-54.  
That determination was reversed and remanded, see Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002), rehearing denied, 
Gallegos v. Principi, 2002 U.S. App. LEXIS 13281 (Fed. Cir. 
June 7, 2002), and is currently in remand status, the Court 
having ordered supplemental briefs concerning the necessary 
elements of a notice of disagreement.  See Gallegos v. 
Principi, 16 Vet. App. 201 (2002).  Accordingly, the Board 
concludes that the veteran's September 1998 statement could 
reasonably be construed to indicate a desire to contest the 
RO's July 1998 determination through appellate review if 
ultimately necessary.  38 C.F.R. § 20.201.

The notice of disagreement with the July 1998 determination 
was timely filed.  It was received at the RO within one year 
after notice of that determination was mailed to the veteran 
in July 1998.  38 C.F.R. § 20.302(a) (2003).

Accordingly, the September 1998 statement constituted a valid 
and timely notice of disagreement with the determination set 
forth in the RO's letter of July 1998.  38 C.F.R. §§ 20.201, 
20.302(a); see also 38 U.S.C.A. § 7105 (West 2002).  

A notice of disagreement must be followed by a statement of 
the case.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29 
(2003).  The RO has not issued a statement of the case 
concerning the issue raised by the veteran's September 1998 
notice of disagreement.  Where a claimant files a notice of 
disagreement and the RO has not issued a statement of the 
case, the issue or issues in concern must be remanded to the 
RO for issuance of same.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, the issues raised by the veteran in 
June 1998 - - whether a January 1994 notice of disagreement 
with a November 1993 rating decision was sufficient to 
initiate appeals of the denials in that rating decision of 
service connection for discogenic disease and an increased 
rating of a right knee condition and of the ratings assigned 
in that rating decision for a left knee condition and lumbar 
paravertebral myositis in conjunction with the grants of 
service connection 
therefor - - will be remanded so that the RO may address them 
in a statement of the case.  Id.; see also 38 C.F.R. 
§ 19.9(a) (2002).  After receiving the statement of the case, 
the veteran must submit a timely substantive appeal in order 
for the Board to have jurisdiction over these issues.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.300-20.306 
(2003).



Intertwined claims

Perfected for appeal is the issue whether there is new and 
material evidence in the record sufficient to reopen the 
issue of service connection for discogenic disease.  However, 
if it is determined that the January 1994 notice of 
disagreement with the November 1993 rating decision served to 
initiate an appeal of the denial there of the claim of 
entitlement to service connection for a discogenic disease, 
then the Board need not decide the question of new and 
material evidence.  Also perfected for appeal are the issues 
of entitlement to increased ratings for left knee arthritis 
(formerly, a left knee condition) and lumbar paravertebral 
myositis (formerly, lumbar paravertebral fibroymyositis).  
Currently, these are treated as increased rating claims, the 
effective date of the grant of which can be no earlier than 
one year before the veteran's statement requesting increased 
ratings was received.  See 38 C.F.R. § 3.400(o)(2) (2003).  
However, if it is determined that the January 1994 notice of 
disagreement with the November 1993 rating decision served to 
initiate an appeal of the ratings assigned there to a left 
knee condition and lumbar paravertebral myositis in 
conjunction with the grants of service connection therefor, 
then the evaluations of these disabilities must be reviewed 
from the effective date of service connection, February 23, 
1993.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Furthermore, different ratings could be assigned from the 
service connection effective date if the evidence showed that 
the disability varied in severity.  Id. 

Thus, the merits and outcome of the claims concerning 
discogenic disease, left knee arthritis, and lumbar 
paravertebral myositis that already have been perfected for 
appeal will be affected by the RO's resolution of the issue 
of the scope of the notice of disagreement filed in January 
1994.  To that extent, each of those claims is inextricably 
intertwined with that issue.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  It would be inefficient for the Board 
to decide those claims while the issue of the scope of the 
veteran's January 1994 notice of disagreement remains pending 
before the RO.  See Fugere v. Derwinski, 1 Vet. App. 103, 105 
(1990) (piecemeal litigation is an "undesirable specter" to 
be avoided).  Therefore, adjudication of those claims will be 
deferred.  

Additional development

The claim of entitlement to an increased rating for a right 
knee impairment (formerly, a right knee condition), which, as 
noted above, was filed in February 1996 requires additional 
medical evidence in order to be resolved.  

The Board notes that as this claim was pending before VA at 
the time that the VCAA was enacted, it is a claim that must 
be developed and adjudicated within the framework established 
by that law.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
cf. Kuzma v. Principi, No. 03-7032, 2003 U.S. App. LEXIS 
17678 (Fed. Cir. Aug. 25, 2003) (VCAA did not apply to a 
claim that was the subject of a Board decision entered before 
the enactment of the VCAA).  

The VCAA requires VA to secure a medical examination or 
opinion if such is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  After 
the veteran requested an increased rating of his right knee 
impairment in February 1996, VA joints examinations were 
performed in October 1997 and November 1999, respectively.  
In the report of each of these examinations, it was stated 
that the claims file, including the veteran's service medical 
records, had not been available to the examiner.  It may not 
be concluded that a VA examination report is adequate for 
rating purposes if medical records relevant to the severity 
of the disability during the period in concern were not 
before the VA examiner.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (VA's duty is to afford the claimant a 
thorough and contemporaneous medical examination, one that is 
fully informed and takes into account the records of prior 
examination and treatment).  On remand, therefore, the 
veteran should be afforded another VA examination. 

Before new VA examinations are performed, VA should assure 
that it has secured all medical records pertinent to the 
claim that may remain outstanding.  It appears that VA 
treatment records relevant to the right knee disability may 
be outstanding.  When the veteran requested an increased 
rating of his right knee impairment in February 1996, he 
stated that he was receiving all his medical treatment from 
VA.  However, the VA treatment records now in the claims file 
are dated no later than approximately 1993.  

Under the VCAA, VA must make reasonable efforts to obtain 
records pertinent to a claim for benefits, and if the records 
could not be secured, must so notify the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  When 
records needed to decide a claim for VA benefits are in the 
custody of a federal department or agency, VA must continue 
to try to obtain them until it has been successful unless it 
is reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  The implementing regulation 
prescribes the content of the notice that VA should give to a 
claimant if it is unable to obtain records.  38 C.F.R. 
§ 3.159(e).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all action 
required by the VCAA and its implementing 
regulations, in addition to the action 
requested below, and appearing to be 
necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  The RO should write to the veteran 
and request that he identify or submit 
any additional evidence, medical and lay, 
of which he is aware that could support 
his claim for an increased rating of his 
right knee impairment.  A copy of the 
RO's letter should be sent to the 
veteran's representative.  Also, the RO 
should ensure that all VA medical records 
dated from 1993 through the present 
reflecting treatment of the veteran for a 
right knee condition are obtained and 
associated with the claims file. 

The RO should document in the claims file 
all attempts to secure this evidence, and 
provide appropriate notice to the veteran 
and his representative regarding records 
that could not be obtained.  

3.  After the actions requested in 
paragraphs 1 and 2 have been completed, 
the RO should schedule the veteran for a 
VA orthopedic examination to assess the 
characteristics and the severity of his 
right knee impairment.  All tests and 
studies thought necessary by the examiner 
should be performed.  The claims file 
must be made available to the examiner 
and the examiner is requested to confirm 
that it was available for review.

The examination report should include 
commentary on the following matters:

(a)  whether x-rays confirm the presence 
of degenerative joint disease (arthritis) 
in the right knee;

(b)  whether the right knee disability is 
manifested by limitation of motion.  (The 
examiner should measure and report in 
degrees all ranges of motion of each knee 
and should identify in degrees any point 
after which the motion in concern appears 
to be achieved only with pain.);

(c)  whether the right knee disability 
involves pain, weakened movement, 
incoordination, and/or excess 
fatigability with use, and if so, what 
addition range-of-motion loss is 
attributable to these factors;

(d)  whether the right knee disability 
involves instability or subluxation and, 
if so, the extent thereof;

(e)  whether in the opinion of the 
examiner, the right knee disability, 
insofar as it involves instability and 
subluxation, if at all, but without 
considering arthritis or limitation of 
range of motion or pain with motion, is 
"slight," "moderate," or "severe."

(f)  whether the right knee disability 
involves ankylosis and if so, at what 
angle and whether favorable or 
unfavorable.

4.  Thereafter, the claim for an 
increased rating of a right knee 
impairment should be re-adjudicated.  If 
the benefit sought on appeal is not 
granted in full, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given appropriate time to respond.

5.  The RO should issue a statement of 
the case concerning the issue whether a 
January 1994 notice of disagreement with 
a November 1993 rating decision was 
sufficient to initiate appeals of the 
denials in that rating decision of 
service connection for discogenic disease 
and an increased rating of a right knee 
condition and of the ratings assigned in 
that rating decision for a left knee 
condition (currently, left knee 
arthritis) and lumbar paravertebral 
fibroymyositis (currently, lumbar 
paravertebral myositis) in conjunction 
with grants of service connection 
therefor.  The veteran and his 
representative should be advised of the 
time period in which a substantive appeal 
must be filed in order to obtain 
appellate review of this issue.

Then, if required, the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



